                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

TIMOTHY SHAWN STEVENS,
                                                                MEMORANDUM DECISION
                            Plaintiff,                          & ORDER TO CURE
                                                                DEFICIENT COMPLAINT
v.

WEBER COUNTY et al.,                                             Case No. 1:18-CV-128-DAK
                            Defendants.                          District Judge Dale A. Kimball



         Plaintiff, inmate Timothy Shawn Stevens, brings this pro se civil-rights action, see 42

U.S.C.S. § 1983 (2019),1 in forma pauperis, see 28 id. § 1915. Having now screened the

Complaint, (Doc. No. 4), under its statutory review function,2 the Court orders Plaintiff to file an

amended complaint to cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2019).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2019).
                                COMPLAINT’S DEFICIENCIES

Complaint:

(a) does not properly affirmatively link defendants to civil-rights violations.

(b) does not adequately state a conditions-confinement claim by a pretrial detainee (see below).

(c) does not appear to state a proper legal-access claim by a pretrial detainee (see below).

(d) states § 1983 claims in violation of municipal-liability doctrine (see below).

(e) improperly names Weber County Sheriff’s Department as § 1983 defendant, though it is not
an independent legal entity that can sue or be sued.

(f) appears to inappropriately allege civil-rights violations on respondeat-superior theory.

(g) alleges possible constitutional violations resulting in injuries that appear to be prohibited by
42 U.S.C.S. § 1997e(e) (2019), which reads, "No Federal civil action may be brought by a
prisoner . . . for mental or emotional injury suffered while in custody without a prior showing of
a physical injury or the commission of a sexual act.”

(h) evinces confusion about what constitutes a cause of action under the American with
Disabilities Act (ADA) (see below).

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine


                                                                                                       2
whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3

        (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom.'" Stone v. Albert, 338 F. App’x 757, (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                    3
Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.

       (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim.

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include information regarding grievances in his complaint. Exhaustion of administrative

remedies is an affirmative defense that must be raised by Defendants to apply to this case. Jones

v. Bock, 549 U.S. 199, 216 (2007).

                                   • Conditions of Confinement

       This passage from a Tenth Circuit case should be observed by Plaintiff in preparing his

amended complaint:

               Due process requires that a pretrial detainee not be punished prior
               to a lawful conviction. Bell v. Wolfish, 441 U.S. 520, 535 (1979);
               Littlefield v. Deland, 641 F.2d 729, 7331 (10th Cir. 1981).
               However, the government may subject those awaiting trial to the


                                                                                                       4
               conditions and restrictions of incarceration so long as those
               conditions and restrictions do not amount to punishment. Bell, 441
               U.S. at 536-37.

               The determination of whether a condition of pretrial detention
               amounts to punishment turns on whether the condition is imposed
               for the purpose of punishment or whether it is incident to some
               other legitimate government purpose. Id. at 538. If an act by a
               prison official, such as placing the detainee in segregation, is done
               with an intent to punish, the act constitutes unconstitutional pretrial
               punishment. Id. Similarly, "if a restriction or condition is not
               reasonably related to a legitimate [governmental] goal--if it is
               arbitrary or purposeless--a court permissibly may infer that the
               purpose of the governmental action is punishment." Id. at 539. On
               the other hand, restraints that "are reasonably related to the
               institution's interest in maintaining jail security do not, without
               more, constitute unconstitutional punishment, even if they are
               discomforting." Id. at 540. Obviously, "ensuring security and order
               at the institution is a permissible nonpunitive objective, whether
               the facility houses pretrial detainees, convicted inmates, or both."
               Id. at 561. Thus, "no process is required if [a pretrial detainee] is
               placed in segregation not as punishment but for managerial
               reasons." Higgs v. Carver, 286 F.3d 437, 438 (7th Cir. 2002).
               ....
               A detention center, however, has a legitimate interest in
               segregating individual inmates from the general population for
               nonpunitive reasons, including "threats to the safety and security of
               the institution." Brown-El v. Delo, 969 F.2d 644, 647 (8th Cir.
               1992) (citing Hewitt v. Helms, 459 U.S. 460, 474-76 (1983)); see
               also Bell, 441 U.S. at 540.

Peoples v. CCA Detention Centers, 422 F.3d 1090, 1106 (10th Cir. 2005).

                                          • Legal Access

       As Plaintiff fashions his amended complaint, he should also keep in mind that it is well-

recognized that the Tenth Circuit has “held that availability of law libraries is only one of many

constitutionally acceptable methods of assuring meaningful access to courts, and pretrial

detainees are not entitled to law library usage if other available means of access to court exist.”




                                                                                                      5
United States v. Cooper, 375 F.3d 1041, 1051 (10th Cir. 2009). And “provision of legal counsel

is a constitutionally acceptable alternative to a prisoner’s demand to access a law library. Id. at

1051-52. Further, if a pretrial detainee, like Plaintiff, waives his right to representation in his

criminal case, “he is not entitled to access to a law library or other legal materials.” Id. at 1052.

                                        • Municipal Liability

        To establish liability of municipal entities, such as Weber County, under § 1983, "a

plaintiff must show (1) the existence of a municipal custom or policy and (2) a direct causal link

between the custom or policy and the violation alleged." Jenkins v. Wood, 81 F.3d 988, 993-94

(10th Cir. 1996) (citing City of Canton v. Harris, 489 U.S. 378, 385 (1989)). Municipal entities

may not be held liable under § 1983 based on the doctrine of respondeat superior. See Cannon v.

City and County of Denver, 998 F.2d 867, 877 (10th Cir. 1993); see also Monell v. Dep't of Soc.

Servs. of N.Y., 436 U.S. 658, 694 (1978).

        Plaintiff has not so far established a direct causal link between his alleged injuries and

any custom or policy of Weber County. Thus, the Court concludes that Plaintiff's complaint, as it

stands, appears to fail to state claims against Weber County.

                                                • ADA

        This is some information that Plaintiff may consider in amending his complaint:

                To state a failure-to-accommodate claim under [ADA], [Plaintiff]
                must show: (1) he is a qualified individual with a disability; (2) he
                was "either excluded from participation in or denied the benefits of
                some public entity's services, programs, or activities"; (3) such
                exclusion or denial was by reason of his disability; and (4) [Weber
                County] knew he was disabled and required an accommodation.

Ingram v. Clements, 705 F. App’x 721, 725 (10th Cir. 2017) (quoting J.V. v. Albuquerque Pub.

Sch., 813 F.3d 1289, 1295, 1299 (10th Cir. 2016)). Further,


                                                                                                        6
               "Courts have recognized three ways to establish a discrimination
               claim: (1) intentional discrimination (disparate treatment); (2)
               disparate impact; and (3) failure to make a reasonable
               accommodation." J.V., 813 F.3d at 1295. "The ADA requires more
               than physical access to public entities: it requires public entities to
               provide 'meaningful access' to their programs and services."
               Robertson v. Las Animas County Sheriff’s Dep’t, 500 F.3d 1185,
               1195 (10th Cir. 2007). To effectuate this mandate, "the regulations
               require public entities to 'make reasonable modifications in
               policies, practices, or procedures when the modifications are
               necessary to avoid discrimination on the basis of
               disability.'" Id. (quoting 28 C.F.R. § 35.130(b)(7)).

Villa v. Dep’t of Corrs., 664 Fed. App’x 731, 734 (10th Cir. 2016).

                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Amended Complaint.”

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if he wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.




                                                                                                       7
(4) Plaintiff shall not try to serve the amended complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants

service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2019) (“The

officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

                       DATED this 24th day of May, 2019.

                                               BY THE COURT:



                                               JUDGE DALE A. KIMBALL
                                               United States District Court




                                                                                                   8
